          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                                     CRIMINAL DOCKET

    VERSUS                                                                       NO. 91-189

    JAMAL ABU SAMAK                                                              SECTION: “E”



                                      ORDER AND REASONS

        Before the Court is a motion for compassionate release filed by Jamal Abu Samak.1

For the following reasons, Samak’s motion for compassionate release is DENIED.

                                            BACKGROUND

        Jamal Abu Samak was convicted in 19912 of conspiring to violate and violating the

Organized Crime Control Act of 1970.3 He is currently serving a life sentence.4 Samak’s

conviction was affirmed on appeal in 1993. 5 Samak has made various unsuccessful

challenges to his conviction and sentence. 6 On July 11, 2019, prior to the outbreak of

COVID-19, the Court granted Samak’s request for appointment of counsel to assist him

with preparing a motion for compassionate release.7 Ten months later, on May 1, 2020,



1 R. Doc. 318. The Government filed an opposition. R. Doc. 323. Samak filed a reply. R. Doc. 324.
2 R. Doc. 250.
3 See 18 U.S.C. § 844(i); 18 U.S.C. § 371. Additionally, because Samak’s crimes resulted in a death, he was

subjected to the penalty provision of 18 U.S.C. § 34, which provides that “Whoever is convicted of any crime
prohibited by this chapter, which has resulted in the death of any person, shall be subject also to the death
penalty or to imprisonment for life.” 18 U.S.C. § 844(i) contains a similar penalty provision, stating that “if
death results to any person, including any public safety officer performing duties as a direct or proximate
result of conduct prohibited by this subsection, [whoever is convicted] shall also be subject to imprisonment
for any term of years, or to the death penalty or to life imprisonment.”
4 R. Doc. 250.
5 See United States v. Samak, 7 F.3d 1196, 1197 (5th Cir. 1993). A full history of Samak’s filings and the

decisions of various courts in denying relief until 2011 is included in the Government’s 2011 response to
Samak’s motion for relief from judgment under Rule 60(b) of the Federal Rules of Procedure. See R. Doc.
264. The Government also provides an analysis of the procedural history, including the period after 2011,
in R. Doc. 280, at 4–5.
6 R. Doc. 299, at 2–3.
7 Rec. Doc. 305.


                                                      1
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 2 of 11



appointed counsel filed a motion for compassionate release.8 On May 13, 2020, the Court

denied this motion without prejudice for failure to exhaust administrative remedies.9 On

June 15, 2020, Samak brought the instant motion for compassionate release.10

        Samak is 64 years old and has served 30 years in prison. 11 Samak is currently

incarcerated at the United States Penitentiary in Atlanta, Georgia (“USP Atlanta”). 12

Samak represents that, on May 14, 2020, he submitted a request to Warden Darrin

Harmon at USP Atlanta asking him to petition the Court on his behalf for a reduction in

sentence to time served and compassionate release.13 Samak states Warden Harmon has

not issued a decision related to these requests.14 After more than thirty days passed, on

June 15, 2020, Samak filed a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A).15 Samak argues “release is warranted based his age, the length of time he

has been incarcerated, and the serious deterioration in his physical health that he has

been experiencing due to aging.”16 He states he tested positive and was severely ill from

COVID-19 in early April. 17 He further states he suffers from high blood pressure,

hyperlipidemia, obesity, high cholesterol, eye issues, and a systolic murmur.18 In support,

Samak attaches his medical records to the motion. 19 Additionally, Samak contends he

should be released due to BOP’s inability to prevent the spread of the disease within the




8 Rec. Doc. 308.
9 R. Doc. 317.
10 R. Doc. 318.
11 R. Doc. 318.
12 R. Doc. 318-2.
13 R. Doc. 318-2.
14 R. Doc. 318-2, at 7.
15 R. Doc. 318-1.
16 Id. at 1.
17 R. Doc. 318-1, at 8.
18 Id. at 13.
19 R. Doc. 318-6.


                                            2
         Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 3 of 11



prison system.20 As of the time of this decision, USP Atlanta has had 15 inmates and at

least 6 staff members who have tested positive for COVID-19.21

                                   LAW AND ANALYSIS

       18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.22 As relevant in this case, 18 U.S.C.

§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”23 Consideration of the § 3553(a) factors convince the Court

Samak is not entitled to compassionate release.

I.     Samak has exhausted administrative remedies.

       Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirements of §

3582(c)(1)(A) are met.24 If a defendant submits a request for compassionate release to the

warden of his facility, and thereafter there is a “lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility,”25 the exhaustion requirements of §

3582(c)(1)(A) are satisfied, and the Court may consider a motion for compassionate

release filed by the defendant. In this case, Samak represents he filed a request for

compassionate release with the Warden of USP Atlanta on May 15, 2020, over thirty days




20 Id.
21 COVID-19 Coronavirus (2020), U.S. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last
visited July 10, 2020).
22 18 U.S.C. § 3582(c).
23 Id. § 3582(c)(1)(A).
24 See id.
25 Id.


                                                 3
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 4 of 11



before he filed his motion for compassionate release.26 The Government does not dispute

the exhaustion requirements of § 3582(c)(1)(A) are satisfied. 27 Accordingly, the Court

assumes Samak has properly exhausted his administrative remedies, and the Court will

proceed to evaluating Samak’s request for compassionate release on the merits.

II.     Samak must present “extraordinary                       and    compelling     reasons”
        warranting a reduction in sentence.

        According to Section 3582(c)(1)(A)(i), a district court may reduce a defendant’s

term of imprisonment if the court finds “extraordinary and compelling reasons warrant

such a reduction” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 28 The United States Sentencing Commission’s

relevant policy statement, found in Section 1B1.13 application note 1 of the United States

Sentencing Guidelines Manual, sets forth three specific circumstances considered

“extraordinary and compelling,” as well as a catchall provision:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets
the requirements of subdivision (2), extraordinary and compelling reasons exist
under any of the circumstances set forth below:

        (A) Medical Condition of the Defendant.—

                 (i) The defendant is suffering from a terminal illness (i.e., a serious
                 and advanced illness with an end of life trajectory). A specific
                 prognosis of life expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples include metastatic
                 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                 organ disease, and advanced dementia.

                 (ii) The defendant is—

                         (I)       suffering from a serious physical or medical condition,
                         (II)      suffering from a serious functional or cognitive
                                   impairment, or


26 R. Doc. 318, at 2.
27 R. Doc. 323.
28 18 U.S.C. § 3582(c)(1)(A)(i).


                                                   4
         Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 5 of 11



                        (III)   experiencing deteriorating physical or mental health
                                because of the aging process,

                that substantially diminishes the ability of the defendant to provide
                self-care within the environment of a correctional facility and from
                which he or she is not expected to recover.

        (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of
        the aging process; and (iii) has served at least 10 years or 75 percent of his
        or her term of imprisonment, whichever is less.

        (C) Family Circumstances.—

                (i) The death or incapacitation of the caregiver of the defendant's
                minor child or minor children.

                (ii) The incapacitation of the defendant's spouse or registered
                partner when the defendant would be the only available caregiver for
                the spouse or registered partner.

        (D) Other Reasons.--As determined by the Director of the Bureau of
        Prisons, there exists in the defendant's case an extraordinary and
        compelling reason other than, or in combination with, the reasons
        described in subdivisions (A) through (C).29

        Samak bears the burden of establishing he is eligible for a sentence reduction

under § 3582(c)(1)(A)(i).30 In this case, Samak is not suffering a terminal illness and not

yet 65 years old. 31 He does not argue any family circumstances that might warrant a

reduction of his sentence.32 Subsections (A), (B) and (C) are not at issue. Only subsection

(D) of the policy statement is relevant in this case.




29 U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).
30 United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020)
(“[T]he defendant has the burden to show circumstances meeting the test for compassionate release.”
(citing United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)));
United States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)
(holding the petitioner has the “burden of showing the necessary circumstances, or a combination of
circumstances, that would warrant relief under the compassionate release statute”).
31 R. Doc. 318-1 at 1. Samak is 64 years old.
32 Id.


                                                   5
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 6 of 11



        Subsection (D) requires a finding of extraordinary and compelling reasons to

justify a reduction of sentence. On the other hand, the policy statement in the Sentencing

Guidelines Manual, last amended on November 1, 2018, has not been updated since the

passage of the First Step Act on December 21, 2018. The First Step Act amended § 3582(c)

to allow not only the BOP but also a defendant to bring a motion arguing extraordinary

and compelling reasons warrant a reduction in the defendant’s sentence. The policy

statement provides, “A reduction under this policy statement may be granted only upon

motion by the Director of the Bureau of Prisons.”33 As a result of this clear conflict, there

is some dispute as to which portions, if any, of the policy statement should continue to

apply to § 3582 after the passage of the First Step Act.34

        For example, disagreements exist over whether courts may determine what

constitutes an extraordinary and compelling reason under the catchall provision in

subsection (D). Although the First Step Act amended § 3582(c) to allow a defendant, and

not just the BOP, to bring a motion in court arguing extraordinary and compelling reasons

warrant a reduction in a defendant’s sentence, subsection (D) of the policy statement only

permits the BOP to determine what constitutes “extraordinary and compelling reason[s]”

under that subsection. 35 Some courts have questioned why a defendant can bring a

motion for compassionate release in court if the court cannot decide what amounts to

extraordinary and compelling reasons for such release. Those courts have held that,




33 Id. § 1B1.13 cmt. n.4.
34 See, e.g., United States v. Brown, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019); United States v. Beck,
No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v. Fox, No. 2:14-CR-03-DBH,
2019 WL 3046086, at *3 (D. Me. July 11, 2019).
35 See, e.g., United States v. Overcash, 3:15-cr-263-FDW-l, 2019 WL 1472104, at *2 (W.D.N.C. Apr. 3, 2019)

(“The Court agrees that § 1B1.13 now conflicts with § 3582 insofar as a defendant is now able to request a
sentence reduction upon a defendant’s own motion rather than having to rely on the BOP Director.”).

                                                     6
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 7 of 11



pursuant to the policy goals of the First Step Act, not only the BOP but also courts may

now determine what constitutes such “other” extraordinary and compelling reasons. As

one court put it, “the only way direct motions to district courts would increase the use of

compassionate release is to allow district judges to consider the vast variety of

circumstances that may be ‘extraordinary and compelling.’” 36 Other courts, however,

have not broken from the text of subsection (D) as currently written and have held the

BOP alone may determine what qualifies as “other” extraordinary and compelling

circumstances.37

        Samak      argues      extraordinary       and    compelling       reasons      are    present     for

compassionate release because of the potential risks another COVID-19 infection might

have on his health.38 Samak alleges he is unable to provide self-care due to the “serious

deterioration of his physical health because of the aging process,” “lingering respiratory

issues” from his bout of COVID-19 in early April, and severe pain and nerve issues

stemming from needles used for IV bags and blood work during his bout of COVID-19.39

The Court need not weigh in on this conflict in order to resolve the instant motion for

compassionate release. For the reasons discussed below, even if both the Court and the

BOP may determine what additional circumstances constitute “extraordinary and

compelling” circumstances under the catchall provision, Samak is not entitled to

compassionate release.




36 Brown, 2019 WL 4942051, at *3.
37 United States v. Joseph, No. CR 15-307, 2020 WL 3128845, at *3 (E.D. La. June 12, 2020) (“The
Guidelines also identify a category of ‘[o]ther [r]easons,’ but state that such reasons are ‘[a]s determined by
the Director of the Bureau of Prisons.’”).
38 R. Doc. 318-1, at 15-18.
39 R. Doc. 318-1, at 8.


                                                      7
            Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 8 of 11



III.      Section 3553(a) factors weigh against reducing Samak’s sentence.

          Even if Samak had demonstrated “extraordinary and compelling” circumstances

warranted a reduction in his sentence, he would nevertheless not be entitled to relief

under § 3582 because the § 3553(a) factors weigh heavily against his release.

          Section 3582 requires the Court to consider the sentencing factors set forth in 18

U.S.C. § 3553(a). Likewise, the policy statement regarding compassionate release requires

a defendant’s sentence may be reduced only if “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” and the

Court’s determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”40

          The Court discusses the relevant factors under § 3142(g) and § 3553(a)

simultaneously due to the similarity of the factors. Section 3142(g) sets out the factors

courts must consider in deciding whether to release a defendant pending trial. The factors

related to whether a petitioner is danger to the community include “the nature and

circumstances of the offense charged,” “the history and characteristics of the person,”

including “the person's character, physical and mental condition, family ties, . . .

community ties, past conduct, history relating to drug or alcohol abuse, [and] criminal

history,” and “the nature and seriousness of the danger to any person or the community

that would be posed by the person's release.”41 Similarly, § 3553(a), which sets forth the

factors to consider in initially imposing a sentence, requires the Court to consider:

          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant; [and]

          (2) the need for the sentence imposed—




40   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13(2) & cmt. n.1 (U.S. SENTENCING COMM’N 2018).
41   18 U.S.C. § 3142(g).

                                                   8
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 9 of 11



                 (A) to reflect the seriousness of the offense, to promote respect for
                 the law, and to provide just punishment for the offense;

                 (B) to afford adequate deterrence to criminal conduct;

                 (C) to protect the public from further crimes of the defendant; and

                 (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most
                 effective manner[.]42

        Having considered all of the relevant factors under § 3142(g) and § 3553(a), and

having weighed the totality of the relevant circumstances, the Court finds the factors

weigh against Samak’s request for compassionate release. The need for the sentence

imposed to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, and afford adequate deterrence to criminal conduct weighs

heavily in the Court’s decision.

        Samak took an innocent life and nearly killed three other individuals when he

intentionally started a building fire. 43 Samak attempted to trap his accomplice in the

building before setting it on fire.44 Two of the surviving victims testified at trial that they

survived by managing to escape through a small hole in the wall of the building but that

another occupant of the building could not fit through the hole in his attempt to get out.45

One of the surviving victims testified she tried to move a board to make the opening wider

for the other occupant to escape, but had to abandon the effort when her arm started

burning.46 Later, “Samak threatened to kill [his] accomplice if the accomplice testified at




42 18 U.S.C. § 3553(a).
43 Id. at 10–11.
44 R. Doc. 222, at 4 n.5.
45 R. Doc. 222, at 5 n.5.
46 Id.


                                               9
          Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 10 of 11



trial.” 47 Given the nature of Samak’s offenses and the impact his crimes left upon his

victims, the Court finds Samak poses a danger to the safety of the community.

        Samak alleges that he has been “a model inmate throughout his nearly 30 years of

incarceration.”48 He attaches two letters from his factory manager from 2014 and 2020

along with a copy of his inmate progress report demonstrating positive evaluations and

“a great level of reliability and personal discipline.”49 The Court recognizes these factors

weigh in his favor. Samak fails to be forthcoming, however, about the discipline he faced

in November 2018 for the unauthorized and illegal possession of a cell phone in the

prison.50 In response, Samak argues the possession of a cellphone is not an “inherently

dangerous or malicious act.”51 The Court agrees, but finds the act to represent a disregard

for the law and one which occurred within the past two years.

        Lastly, Samak alleges he has served 30 years of his life prison sentence while his

co-conspirators have been released from prison. The co-conspirators who hired him to

commit the arson served 5- and 10- year sentences and the co-conspirator who physically

assisted in the fire was released over 15 years ago.52 The court reiterates Samak attempted

to take his co-conspirator’s life by trapping him in the burning building and later

threatened to kill him if he testified at trial. 53 These facts illustrate that Samak played a

substantially greater role in executing the violent crimes for which he was convicted. The

Court finds a reduction of his sentence would not reflect the seriousness of his offenses,




47 R. Doc. 323, at 9.
48 R. Doc. 318-1, at 18.
49 R. Doc. 318-3, at 2.
50 R. Doc. 323-1.
51 R. Doc. 324.
52 R. Doc. 318-1, at 19.
53 R. Doc. 222, at 4 n.5.


                                             10
            Case 2:91-cr-00189-SM Document 327 Filed 07/20/20 Page 11 of 11



promote respect for the law, provide just punishment for his offense, or afford adequate

deterrence to criminal conduct.

          Accordingly, consideration of the § 3553(a) factors convince the Court Samak is

not entitled to compassionate release.

                                      CONCLUSION

          IT IS ORDERED that Jamal Abu Samak’s motion for compassionate release is

DENIED.54


          New Orleans, Louisiana, this 20th day of July, 2020.


                                           ______________________ _________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE




54   R. Doc. 318.

                                             11
